                 Case 3:17-cv-00123-JST Document 94 Filed 05/09/19 Page 1 of 6



 1

 2

 3

 4

 5

 6

 7

 8                                IN THE UNITED STATES DISTRICT COURT
 9                           FOR THE NORTHERN DISTRICT OF CALIFORNIA
10   JON VALLIERE, EILEEN FOSTER, ANTONIO                    Case Nos. 3:17-cv-00123-JST
     GARCIA, and SAMANTHA WEST, individually                 3:17-CV-03850-JST
11   and on behalf of all similarly situated current and
     former employees,                                       CLASS ACTION
12
                            Plaintiffs,                      [PROPOSED]
13          v.
14                                                           ORDER GRANTING PRELIMINARY
     TESORO REFINING AND MARKETING                           APPROVAL OF CLASS ACTION
     COMPANY LLC, TESORO LOGISTICS GP, LLC,                  SETTLEMENT, CONDITIONAL
15   and DOES 1 through 10, inclusive,
                                                             CERTIFICATION, APPROVAL OF CLASS
16                          Defendants.                      NOTICE, AND SETTING OF FINAL
                                                             FAIRNESS / FINAL APPROVAL HEARING
17                                                           DATE.
     JINETRA BONNER, individually, on behalf herself
18   and all others similarly situated,
19                          Plaintiffs,                      Date:        June 13, 2019
20                                                           Time:        2:00 p.m.
            v.                                               Crtroom:     9 (19th Floor)
21   TESORO REFINING & MARKETING                             Judge:       Hon. Jon S. Tigar
     COMPANY, LLC, a Delaware Limited Liability
22   Company; and DOES 1 through 100 inclusive,
23                          Defendants.
24

25

26   _________________________________________
27

28

                                                            [Proposed] Order Granting Preliminary Approval
                                                           Case Nos. 3:17-cv-00123-JST/3:17-CV-03850-JST
               Case 3:17-cv-00123-JST Document 94 Filed 05/09/19 Page 2 of 6


 1           The Court, having fully reviewed the Motion for Order Granting Preliminary Approval of Class
 2   Action Settlement, the supporting Points and Authorities, Declarations of Class Counsel Randy Renick,
 3   Joshua A. Young, and Michael Singer, the Joint Stipulation of Class Action Settlement and Release
 4   (“Settlement Agreement”), and the Notice of Class Action Settlement, and in recognition of the Court’s
 5   duty to make a preliminary determination as to the reasonableness of any proposed class action settlement
 6   and, if preliminarily determined to be reasonable, to ensure proper notice is provided to Class Members
 7   in accordance with due process requirements, and to conduct a Final Fairness / Final Approval hearing as
 8   to the good faith, fairness, adequacy and reasonableness of any proposed settlement, HEREBY MAKES
 9   THE FOLLOWING DETERMINATIONS AND ORDERS:
10           1.     The Court finds, on a preliminary basis, that the Settlement Agreement incorporated in full
11   by this reference and made a part of this Order Granting Preliminary Approval has no obvious deficiencies,
12   does not improperly grant preferential treatment to the Class Representatives or segments of the class, and
13   appears to be within the range of reasonableness of a settlement which could ultimately be given final
14   approval by this Court. The Court notes that Defendants Tesoro Refining and Marketing Company LLC,
15   and Tesoro Logistics GP, LLC (collectively, “Defendants” or “Tesoro”) agreed to pay the non-
16   reversionary Gross Settlement Amount of $15,250,000 in full satisfaction of the claims as more
17   specifically described in the Settlement Agreement, although Tesoro vigorously maintains that it did
18   violate rest break or any related laws.
19           2.     The Court also finds that, on a preliminary basis, the Settlement is fair, just, adequate, and
20   reasonable to all members of the Class when balanced against the probable outcome of further litigation
21   relating to class action certification, liability and damages issues, and potential appeals of rulings. The
22   Court further finds that significant investigation, research, litigation, formal and informal discovery have
23   been conducted such that Counsel for the Parties are able to reasonably evaluate their respective positions.
24   The Court further finds that the Settlement at this time will avoid substantial costs, delay and risks that
25   would be presented by the further prosecution of the litigation, and that the proposed Settlement has been
26   reached as the result of intensive, informed and non-collusive and arms’-length negotiations between the
27   Parties. ACCORDINGLY, GOOD CAUSE APPEARING, THE MOTION FOR PRELIMINARY
28   APPROVAL OF CLASS ACTION SETTLEMENT IS HEREBY GRANTED.
                                                               [Proposed] Order Granting Preliminary Approval
                                                              Case Nos. 3:17-cv-00123-JST/3:17-CV-03850-JST
                                                          1
               Case 3:17-cv-00123-JST Document 94 Filed 05/09/19 Page 3 of 6


 1           3.     As a part of preliminary approval, the Court finds for settlement purposes only, that the
 2   Class meets the requirements of Rules 23(a) and (b)(3) of the Federal Rules of Civil Procedure, and the
 3   Court accepts and incorporates the Settlement Agreement and hereby conditionally certifies the Class
 4   of persons, for purposes of this Settlement only, pursuant to the Settlement Agreement’s terms and
 5   conditions as follows:
 6
            All current and former employees of Defendants (or any of their affiliated entities) who
 7          worked a rotating 8-hour, 10-hour, or 12-hour shift in operations at any time during the Class
            Period at the i) Martinez Refinery or Chem Plant in Martinez, California; ii) the Los Angeles
 8          Refinery, Carson Operations, in Carson and Long Beach, California; iii) the Los Angeles
            Refinery, Wilmington Operations, in Wilmington, California; iv) the Tesoro Logistics terminal
 9          facilities at the Martinez Refinery; and v) the Long Beach Terminal, T2, Berth 121, and East
            Hynes in Long Beach, Carson, Signal Hill, and/or Wilmington, California.
10

11           4.     The Court approves and appoints Plaintiffs Jon Valliere, Eileen Foster, Antonio Garcia,

12   Samantha West, and Jinetra Bonner as the Class Representatives.

13           5.     The Court approves and appoints Hadsell Stormer & Renick, Gilbert & Sackman, and

14   Cohelan Khoury & Singer as Class Counsel.

15           6.     The Court approves and appoints CAC Services Group, LLC as the settlement

16   Administrator to administer the Settlement pursuant to the terms of the Settlement Agreement.

17           7.     The Court preliminarily approves of the payment to Class Counsel of reasonable

18   attorneys’ fees of $3,812,500 (25% of the common fund) and reasonable costs up to $100,000;

19           8.     The Court preliminarily approves of a class representative service payment in the amount

20   of $7,500 to each of the five Class Representatives;

21           9.     The Court finds that the Notice of Class Action Settlement (“Class Notice”) together with

22   the Change of Address form (Exhibits A and B to the Settlement Agreement), and together with a pre-

23   printed return envelope, (collectively “Notice Packet”) advises the Class of the pendency of the Class

24   Action, of the proposed Settlement terms, of the preliminary Court approval of the Settlement, of the

25   automatic payment of a proportionate share of the Settlement monies if the Class Member does not

26   request to be excluded, of the released claims, of the estimated amount each may expect to receive

27   pursuant to the proposed Settlement, of their right to submit objections or requests for exclusion and of

28   the manner and timing for doing either of these acts.

                                                                 [Proposed] Order Granting Preliminary Approval
                                                                Case Nos. 3:17-cv-00123-JST/3:17-CV-03850-JST
                                                            2
               Case 3:17-cv-00123-JST Document 94 Filed 05/09/19 Page 4 of 6


 1           10.    The Court further finds the proposed Class Notice and the proposed method of
 2   dissemination fairly and adequately advises the Class of the terms of the proposed Settlement, of their
 3   rights, of the benefits available to Class Members, and of the Final Approval hearing date, time and
 4   place, and their right to file documentation in support of or in opposition to the Settlement and to appear
 5   in connection with said hearing. The Court finds the Class Notice clearly comports with all constitutional
 6   requirements including those of due process and, when completed, shall constitute sufficient notice to
 7   the Class Members. ACCORDINGLY, GOOD CAUSE APPEARING, THE COURT HEREBY
 8   APPROVES THE PROPOSED CLASS NOTICE.
 9           11.    The Court finds the mailing to the Class Member’s present and last known address, with
10   safeguards to perform reasonable skip traces of returned as undeliverable Notice Packets, constitutes an
11   effective method of notifying Class Members of their rights with respect to the proposed Settlement.
12   ACCORDINGLY, IT IS HEREBY ORDERED that:
13                   (a)    On or before _______________, 2019 [20 calendar days of the Preliminary
14   Approval], Tesoro shall forward to the appointed Administrator, the Class List and Data as provided for
15   by the terms of the Settlement Agreement;
16                   (b)    On or before ___________, 2019 [15 business days of receipt of the Class List
17   and Data], the Administrator shall mail to each Class Member, by first class United States mail, postage
18   pre-paid, the Notice of Class Action Settlement, Change of Address Form and pre-printed return
19   envelope, (collectively the “Notice Packet”). The exterior of the mailing envelope shall include the
20   following language below the Administrator’s address:
21
                     Important Legal Document:
22
                     You may get Money from a Class Action
23                   Settlement; your prompt reply to correct a
                     Bad address is required.
24
                     (c)    All mailings shall be made to the present and/or last known mailing address of
25
     the Class Members based on Tesoro’s records, and as may be updated and located by the Administrator
26
     and as may be provided to the Administrator by Class Counsel. The Court finds, and so orders, that the
27
     mailing of Notice Packets to the Class as set forth in this paragraph is the best means practicable by
28
                                                               [Proposed] Order Granting Preliminary Approval
                                                              Case Nos. 3:17-cv-00123-JST/3:17-CV-03850-JST
                                                          3
               Case 3:17-cv-00123-JST Document 94 Filed 05/09/19 Page 5 of 6


 1   which to reach Class Members and is reasonable and adequate pursuant to all constitutional and statutory
 2   requirements including all due process requirements; and,
 3           12.    IT IS FURTHER ORDERED that:
 4                  (a)     Requests for Exclusion. Requests for exclusion from the Settlement must be
 5   mailed to the Administrator at the address provided for in the Class Notice, postmarked no later than
 6   ______________, 2019 [45 calendar days from the initial mailing of the Notice Packet to the Class (the
 7   “Notice Response Deadline”)]. If the Notice Response Deadline falls on a Saturday or Federal Holiday,
 8   it will be extended to the next day which the U.S. Postal Service is open.
 9                  (b)     Objections. Notices of objection to the Settlement must be mailed to the Court, at
10   the address shown in the Class Notice, by first-class U.S. mail on or before the Notice Response
11   Deadline. The written notice of objection 1) must be signed by the Class Member and/or his or her
12   representative; (2) state the objecting Class Member’s name, address, telephone number and the last
13   four digits of his/her Social Security number; (3) state the case name and number as follows: Valliere,
14   et al. vs. Tesoro Refining and Marketing Co., LLC, et al., Case No. 3:17-cv-00123-JST; (4) state
15   concisely each objection to the Settlement; (4) explain the basis for each objection, and (5) be dated. If
16   the Class Member intends to use any document(s) to support his or her objection, a copy of the
17   document(s) must be included with the written objection at the time of submission. Class Members who
18   serve a timely and valid notice of objection will have the right to appear at the Final Fairness/Final
19   Approval Hearing to have their objections heard by the Court. However, a notice of intention to appear
20   must be served in the same manner as the notice of objection on or before the Notice Response Deadline.
21           13.    IT IS FURTHER ORDERED that the Final Fairness / Final Approval hearing shall be
22   held before the undersigned at 2:00 p.m. a.m. on              , 2019, in the above-entitled Court, the
23   United States District Court for the Northern District of California, San Francisco Courthouse, 450
24   Golden Gate Avenue, Courtroom 9, 19th Floor, San Francisco, California 94102 to consider the fairness,
25   adequacy and reasonableness of the proposed Settlement preliminarily approved by this Order of
26   Preliminary Approval, and to consider the application of Class Counsel for awards of reasonable
27   attorneys’ fees and litigation expenses, the Class Representative Service Payments, and the
28   Administrator’s expenses.
                                                               [Proposed] Order Granting Preliminary Approval
                                                              Case Nos. 3:17-cv-00123-JST/3:17-CV-03850-JST
                                                          4
               Case 3:17-cv-00123-JST Document 94 Filed 05/09/19 Page 6 of 6


 1            14.    IT IS FURTHER ORDERED, that all papers in support of the request for Final Approval
 2   of the Class Action Settlement shall be filed at least thirty-five (35) calendar days before the Final
 3   Fairness/Final Approval hearing, and all papers in support of Class Counsel’s Motion for Attorneys’
 4   Fees shall be filed thirty-five (35) calendar days prior to the Notice Response Deadline.
 5            15.    IT IS FURTHER ORDERED that if, for any reason, the Court does not execute and file
 6   an Order Granting Final Approval and Judgment, or if the Effective Date, as defined by the Settlement
 7   Agreement, does not occur for any reason whatsoever, the Settlement Agreement and the proposed
 8   Settlement subject of this Order and all evidence and proceedings had in connection therewith, shall be
 9   null and void and without prejudice to the status quo ante rights of the Parties to the litigation as more
10   specifically set forth in the Settlement Agreement.
11            16.    IT IS FURTHER ORDERED that, pending further order of this Court, all proceedings in
12   this matter except those contemplated by this Order and in the Settlement Agreement are stayed.
13            17.    The Court expressly reserves the right to adjourn or to continue the Final Approval
14   hearing from time-to-time without further notice to Class Members, except that notice of a continuance
15   shall be provided to all Class Members who submit a Notice of Objection. In the event the Settlement
16   does not become final for any reason, this Preliminary Approval Order shall be of no further force or
17   effect and the fact that the Parties were willing to stipulate to class certification as part of the Settlement
18   shall have no bearing on, and not be admissible in connection with, the issue of whether a class should
19   be certified in a non-settlement context.
20            IT IS SO ORDERED.
21
     Dated: _____________, 2019
22                                                           The Honorable Jon S. Tigar
                                                             United States District Court
23                                                           Northern District of California
24

25

26

27

28
                                                                 [Proposed] Order Granting Preliminary Approval
                                                                Case Nos. 3:17-cv-00123-JST/3:17-CV-03850-JST
                                                            5
